DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 06/24/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first film layer" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 2 depends from independent claim 1 wherein independent claim 1 does not establish a first film layer. 
Claim 3 recites the limitation “the second film layer" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Dependent claim 3 depends from independent claim 1 wherein independent claim 1 does not establish a second film layer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vinci et al. (US 2016/0230046, hereinafter “Vinci”). 
In regard to claim 1, Vinci discloses laminate of polymeric film and solvent-based polyurethane adhesive formulations [abstract]. The adhesive layer enhances the oxygen barrier properties of the adhesive and, therefore, of the laminates as a whole [abstract]. Thus, a barrier adhesive layer. The adhesive layer is applied to a first polymeric film [0008]. The oxygen transmission rate is not greater than 20 cm3/O2/m2/day [Table 3]. 
	In regard to claim 2, Vinci discloses that the first film layer [0008] comprises polyethylene, polypropylene, polyethylene terephthalate, nylon, polystyrene, and polyvinyl dichloride [0027].
	In regard to claim 3, Vinci discloses that the second polymeric film layer [0008] comprises polyethylene, polypropylene, polyethylene terephthalate, nylon, polystyrene, and polyvinyl dichloride [0027].
	In regard to claim 4, Vinci discloses that the laminate structure does not have to include a metallized film layer [0008 and 0027].
	In regard to claim 5, Vinci discloses that the barrier adhesive layer comprises an adhesive comprising an isocyanate component comprising a single species of polyisocyanate; and an isocyanate-reactive component comprising a hydroxyl-terminated polyester incorporated as substantially-miscible solids in a carrier solvent, the polyester formed from a single species of a linear aliphatic diol having terminal hydroxyl groups and from 2 to 10 carbon atoms, and a linear dicarboxylic acid, the polyester having a number average molecular weight from 300 to 5,000 and being solid at 25C, and having a melting point of 80C or below [claim 1].
	In regard to claim 6, Vinci discloses that the laminate film structure can be used in packaging [0028].









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782